--------------------------------------------------------------------------------

EXHIBIT 10.16




AMENDED AND RESTATED BACKUP FACILITY AGREEMENT


            AMENDED AND RESTATED BACKUP FACILITY AGREEMENT dated as of November
6, 2003, among DNA FINANCE CORP. (the "Borrower"), the BANKS party hereto (the
"Banks"), the INVESTORS party hereto (the "Investors"), JP MORGAN CHASE BANK
(formerly known as The Chase Manhattan Bank), as CP Administrative Agent and as
Agent Bank (the "Agent"), UNION BANK OF CALIFORNIA, N.A., as Collateral Agent,
VACAVILLE REAL ESTATE TRUST 2001 ("Lessor"), and GENENTECH, INC. ("Lessee" and
"Guarantor").




W I T N E S S E T H :






            WHEREAS, Borrower, Agent and the Banks hereto have heretofore
entered into a Backup Facility Agreement dated as of October 26, 2001 (as
amended prior to the Restatement Effective Date referred to below, the "Backup
Facility Agreement"), and such parties, the Investors, Lessor, Lessee and
certain other Persons have entered into the Participation Agreement referred to
therein (as amended prior to the Restatement Effective Date referred to below,
the "Participation Agreement"), and certain other Operative Agreements (as such
term is defined in accordance with Section 1 below);

            WHEREAS, at the date hereof, there are no Facility Loans outstanding
under the Backup Facility Agreement; and

            WHEREAS, the parties hereto desire to amend the Backup Facility
Agreement and the Participation Agreement as set forth herein and to restate the
Backup Facility Agreement in its entirety to read as set forth in the Backup
Facility Agreement with the amendments specified below;

            NOW, THEREFORE, the parties hereto agree as follows:

            SECTION 1.  Defined Terms; References. Unless otherwise specifically
defined herein, each term used herein which is defined in Annex A to the
Participation Agreement shall have the meaning assigned to such term in such
Annex A. Each reference to "hereof", "hereunder", "herein" and "hereby" and each
other similar reference and each reference to "this Agreement" and each other
similar reference contained in the Backup Facility Agreement shall, after the
Restatement Effective Date, refer to the Backup Facility Agreement as amended
and restated hereby.

            SECTION 2.  Amendments

                        Upon the Restatement Effective Date:

             (a)  Pursuant to Section 4.2 of the Backup Facility Agreement, the
Banks agree that the current "Expiry Date" of November 6, 2003 shall be, and is
hereby, extended to November 4, 2004, and each undersigned Bank shall remain a
party to the Backup Facility Agreement as a

 

--------------------------------------------------------------------------------

 

Bank with an obligation to make (i) Revolving Facility Loans prior to its new
Expiry Date in an aggregate principal amount not to exceed the amount of the
Commitment set forth below, and (ii) a Term Loan in the amount of such
Commitment on the terms set forth in the Backup Facility Agreement, in each case
as such amounts may be adjusted from time to time as provided in the Backup
Facility Agreement.

            (b)  The Banks agree that the Backup Facility Agreement and the
Participation Agreement are each amended, as of the Restatement Effective Date,
by replacing the Commitment amounts on the signature pages thereof with the
Commitments shown on Schedule 1 attached hereto.

            SECTION 3.  Representations and Warranties. Each of Lessee,
Borrower, and Guarantor hereby represents and warrants that (i) its respective
representations and warranties contained in the Participation Agreement and the
Operative Agreements are, after giving effect to this Amendment and Restatement,
true and correct in all material respects on and as of the Restatement Effective
Date, and (ii) no Default will have occurred and be continuing as to it on such
date.

            SECTION 4.  Governing Law. This Amendment and Restatement shall be
governed by and construed in accordance with the laws of the State of New York.

            SECTION 5.  Counterparts. This Amendment and Restatement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

            SECTION 6.  Effectiveness. This Amendment and Restatement shall
become effective on the date when the following conditions are met (the
"Restatement Effective Date"):

            (a)  the Agent shall have received from each of the Borrower, the
Banks, the Lessor, the Lessee, and the Guarantor a counterpart hereof signed by
such party or facsimile or other written confirmation (in form satisfactory to
the Agent) that such party has signed a counterpart hereof;

            (b)  the Agent shall have received an opinion of in house counsel to
Lessee, dated the Restatement Effective Date, in form and substance satisfactory
to the Agent; and

            (c)  the Agent shall have received all documents the Administrative
Agent may reasonably request relating to the existence of the Lessee, the
authority for and the validity of this Amendment and Restatement, and any other
matters relevant hereto, all in form and substance satisfactory to the Agent.

            SECTION 7.  Continuing Effect of the Participation Agreement and
Operative Agreements. Except as expressly provided herein, this Agreement shall
not constitute an amendment or waiver of any other provision of the Backup
Facility Agreement, the Participation Agreement or any Operative Agreement not
expressly referred to herein and shall not be construed as a waiver or consent
to any further or future action on the part of Lessee, the Lessor, Borrower or
Guarantor that would require a waiver or consent of the Agent Bank, the
Investors and/or the Banks except as may be provided for herein. Except as
expressly amended hereby, the provisions of the Participation Agreement and the
Operative Agreements (together with any

 

Page 2

--------------------------------------------------------------------------------

 

consent or waiver heretofore delivered pursuant thereto) are and shall remain in
full force and effect.

            SECTION 8.  Expenses. Lessee agrees to pay or reimburse the Agent
and Borrower for all of their reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
Agreement, including, without limitation, the fees and disbursements of their
counsel.

            SECTION 9.  Construction. The fact that all the parties hereto
executed this Agreement should not be construed as requiring all such parties to
execute or consent to any particular amendment of any Operative Agreement.

            SECTION 10.  Instruction. The Agent, Borrower and the Lessor are
hereby instructed to execute this Agreement.

 

Page 3

--------------------------------------------------------------------------------

 

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

 

GENENTECH, INC., as Lessee and Guarantor

By:    /s/ LOUIS J. LAVIGNE  
            Name: Louis J. Lavigne
            Title: Executive Vice President and
                       Chief Financial Officer

     

DNA FINANCE CORP., as Borrower

By:    /s/ FRANK B. BILOTTA  
            Name: Frank B. Bilotta
            Title: President

     

VACAVILLE REAL ESTATE TRUST 2001, as
Lessor

By:  Wilmington Trust Company, not in its
         individual capacity but solely as Trustee

            By:    /s/ MICHAEL G. OLLER, JR.  
                    Name: Michael G. Oller, Jr.
                    Title: Senior Financial Services Officer

     

JPMORGAN CHASE BANK, as Bank and as
Agent Bank

By:    /s/ DAWN LEE LUM  
            Name: Dawn Lee Lum
            Title: Vice President

     

JPMORGAN CHASE BANK, as CP
Administrative Agent

By:    /s/ TAMMY HONG  
            Name: Tammy Hong
            Title: Vice President

 

Page 4

--------------------------------------------------------------------------------

 

     

UNION BANK OF CALIFORNIA, N.A., as
Collateral Agent

By:    /s/ SANDRA HANRAHAN  
           Name: Sandra Hanrahan
           Title: Corporate Trust Officer

     

UBS AG, STAMFORD BRANCH, as a Bank

     

By:    /s/ WILFRED V. SAINT  
            Name: Wilfred V. Saint
            Title: Associate Director
                      Banking Products Services, US

     

By:    /s/ JOSELIN FERNANDES  
            Name: Joselin Fernandes
            Title: Associate Director
                      Banking Product Services, US

     

BNP PARIBAS, as a Bank

     

By:    /s/ PIERRE NICHOLAS ROGERS  
            Name: Pierre Nicholas Rogers
            Title: Managing Director

     

By:    /s/ SANDY BERTRAM  
            Name: Sandy Bertram
            Title: Vice President

         

ABN AMRO BANK, N.V., as a Bank

     

By:    /s/ ALEXANDER M. BLODI  
            Name: Alexander M. Blodi
            Title: Director

     

By:    /s/ TODD J. MILLER  
            Name: Todd J. Miller
            Title: Assistant Vice President

 

Page 5

--------------------------------------------------------------------------------

 

     

MELLON BANK, N.A., as a Bank

     

By:    /s/ LAWRENCE C. IVEY  
            Name: Lawrence C. Ivey
            Title: First Vice President

     

WACHOVIA BANK, N.A., as a Bank

     

By:    /s/ ROBERT G. MCGILL JR.  
            Name: Robert G. McGill Jr.
            Title: Vice President

     

CREDIT SUISSE FIRST BOSTON, acting through
its Cayman Islands Branch, as a Bank

     

By:    /s/ JAY CHALL  
            Name: Jay Chall
            Title: Director

     

By:    /s/ CHRISTOPHER LALLY  
            Name: Christopher Lally
            Title: Vice President

     

BANK OF NEW YORK, as a Bank

     

By:    /s/ REBECCA K. LEVINE  
            Name: Rebecca K. Levine
            Title: Vice President

 

Page 6

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

COMMITMENT SCHEDULE

 

Bank

Commitment

     

JPMORGAN CHASE BANK

$

70,971,800

UBS AG, STAMFORD BRANCH

$

70,971,800

BNP PARIBAS

$

70,971,800

ABN AMRO BANK, N.V.

$

50,000,000

MELLON BANK, N.A.

$

50,000,000

WACHOVIA BANK, N.A.

$

70,971,800

CREDIT SUISSE FIRST BOSTON

$

70,971,800

BANK OF NEW YORK

$

25,000,000

     

            TOTAL

$

479,859,000

--------------------------------------------------------------------------------